Citation Nr: 9916675	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-05 619	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction of the veteran's rating for 
encephalopathy with a seizure disorder and history of 
dementia, from 100 percent to 20 percent, was proper.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1975 to February 1975.

2.  	On May 18, 1999, the Board entered a decision granting 
restoration of a 100 percent evaluation for service-connected 
encephalopathy with a seizure disorder and history of 
dementia, effective from April 1, 1998.
 
2.	On May 19, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Muskogee, Oklahoma, that the veteran died on March [redacted] 1999.
 

CONCLUSION OF LAW

Because of the veteran death on March [redacted] 1999, the Board has 
no jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died on March [redacted] 1999, during the 
pendency of the appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.




		
ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

